DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16,  and 17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosseini (US 20200329389 A1).

With respect to claim(s) 1 and 11, Hosseini (US 20200329389 A1) teaches a method, comprising:
 	 transmitting, by a processor of an apparatus, a capability report to indicate a first physical downlink control channel (PDCCH) monitoring capability and a second PDCCH monitoring capability ([Hosseini, Par. 9] teaches transmitting a capability report to indicate a first PDCCH monitoring capability and a second PDCCH monitoring capability, “…The code may include instructions executable by a processor to identify a first set of PDCCH monitoring capabilities and a second set of PDCCH monitoring capabilities, transmit an indication of PDCCH monitoring capabilities to a base station…”. Also see [Hosseini, Par, 88] “[0088] A UE 115 may indicate different PDCCH monitoring capabilities (such as UE 
 	receiving, by the processor, a configuration configuring a first set of cells using the first PDCCH monitoring capability and a second set of cells using the second PDCCH monitoring capability ([Hosseini, Par. 9] teaches receiving a configuration, “…receive a configuration for one or more PDCCH monitoring occasions from the base station, where the configuration is based on the transmitted indication…”. [Hosseini, Par. 12] teaches where the configuration is for configuring a first set of cells/CCs using the first monitoring capability and configuring a second set of cells/CCs using the second monitoring capability, “…instructions for identifying one or more component carriers in a band or band combination that may be supported for each of the first set of PDCCH monitoring capabilities and the second set of PDCCH monitoring capabilities, where the indication includes the one or more component carriers in the band or band combination that may be supported for each of the first set and the second set…”)  ; 
 	determining, by the processor, a first monitoring budget corresponding to the first set of cells based on the first PDCCH monitoring capability and a second monitoring budget corresponding to the second set of cells based on the second PDCCH monitoring capability ([Hosseini, Par. 20] teaches determining a first monitoring budget corresponding to the first set of cells based on the first monitoring capability and a second monitoring budget corresponding to the second set of cells based on the second monitoring capability, “[0020] In some implementations of the method, apparatuses, and non-transitory computer-readable medium described herein, the configuration includes, for each of the one or more PDCCH monitoring occasions, an identification parameter associated with the base station, a PDCCH monitoring occasion identification parameter, a PDCCH monitoring occasion index value, a PDCCH monitoring occasion frequency parameter, a number of consecutive symbols parameter, a number of different search space sets, one or more component carriers, an identification parameter associated with one or more DCI formats, an identification parameter associated with one or more service types, an identification parameter associated with one or more UE PDCCH monitoring capabilities, or any combination thereof.”. Also see [Par. 96]); and 
 	performing, by the processor, a PDCCH monitoring according to the first monitoring budget and the second monitoring budget ([Hosseini, Par. 9] teaches PDDCH monitoring according to the first monitoring budget and the second monitoring budget, “The code may further include instructions executable by a processor to monitor one or more search space sets, in accordance with the received configuration, for control information during the one or more PDCCH monitoring occasions, and decode the control information within the one or more PDCCH monitoring occasions.”).

 In regards to claim(s) 3 and 13,  Hosseini (US 20200329389 A1)  teaches the method of claim 1, wherein the configuration comprises a first number of cells or component carriers (CCs) using the first PDCCH monitoring capability and a second number of cells or CCs using the second PDCCH monitoring capability ([Hosseini, Par. 9] teaches receiving a configuration, “…receive a configuration for one or more PDCCH monitoring occasions from the base station, where the configuration is based on the transmitted indication…”. [Hosseini, Par. 12] teaches where the configuration is for configuring a first set of cells/CCs using the first monitoring capability and configuring a second set of cells/CCs using the second monitoring capability, “…instructions for identifying one or more component carriers in a band or band combination that may be supported for each of the first set of PDCCH monitoring capabilities and the second set of PDCCH monitoring capabilities, where the indication includes the one or more component carriers in the band or band combination that may be supported for each of the first set and the second set…”) .

In regards to clam(s) 4 and 14, Hosseini (US 20200329389 A1)  teaches the method of claim 1, wherein the first monitoring budget comprises a first control channel element (CCE) or blind decoding (BD) budget, and wherein the second monitoring budget comprises a second CCE or BD budget (See [Hosseini, Par. 94] where, “[0094] At 305, the UE 115-b may identify UE monitoring capabilities for the UE 115-b. In some implementations, the UE 115-b may identify a first set of PDCCH monitoring capabilities and a second set of PDCCH monitoring capabilities where the first set of PDCCH monitoring capabilities and the second set of PDCCH monitoring capabilities are associated with a service type, a number of DCI formats, or some combination thereof. In some examples, the UE 115-b may identify a service type associated with a first PDCCH monitoring occasion and identify PDCCH monitoring capability information based at least in part on the service type. In some aspects, the PDCCH monitoring capability information may include a number of CCEs per slot, a number of CCEs per PDCCH monitoring span, a number of BDs, a number of monitorable DCI formats, or some combination thereof. In some implementations, identifying PDCCH monitoring capability information may be based at least in part on a minimum time separation (of X OFDM symbols, including the cross-slot boundary implementation) between the start of two spans, a maximum span length (Y consecutive OFDM symbols) in which the PDCCH is configured to be monitored with the same start symbol, a carrier aggregation capability, a MIMO capability, shared channel limitations, processing power capability, or some combination thereof, where the indication includes the PDCCH monitoring capability information. In some implementations, the first set of UE PDCCH monitoring capabilities and the second set of UE PDCCH monitoring capabilities are each associated with one or more component carriers in a band or band combination.”).

In regards to claim(s) 5 and 15, Hosseini (US 20200329389 A1) teaches the method of claim 1, wherein the capability report comprises a plurality of combinations of the first PDCCH monitoring capability and the second PDCCH monitoring capability budget (See [Hosseini, Par. 94] where, “[0094] At 305, the UE 115-b may identify UE monitoring capabilities for the UE 115-b. In some implementations, the UE 115-b may identify a first set of PDCCH monitoring capabilities and a second set of PDCCH monitoring capabilities where the first set of PDCCH monitoring capabilities and the second set of PDCCH monitoring capabilities are associated with a service type, a number of DCI formats, or some combination thereof. In some examples, the UE 115-b may identify a service type associated with a first PDCCH monitoring occasion and identify PDCCH monitoring capability information based at least in part on the service type. In some aspects, the PDCCH monitoring capability information may include a number of CCEs per slot, a number of CCEs per PDCCH monitoring span, a number of BDs, a number of monitorable DCI formats, or some combination thereof. In some implementations, identifying PDCCH monitoring capability information may be based at least in part on a minimum time separation (of X OFDM symbols, including the cross-slot boundary implementation) between the start of two spans, a maximum span length (Y consecutive OFDM symbols) in which the PDCCH is configured to be monitored with the same start symbol, a carrier aggregation capability, a MIMO capability, shared channel limitations, processing power capability, or some combination thereof, where the indication includes the PDCCH monitoring capability information. In some implementations, the first set of UE PDCCH monitoring capabilities and the second set of UE PDCCH monitoring capabilities are each associated with one or more component carriers in a band or band combination.”).

In regards to claim(s) 2 and 12, Hosseini (US 20200329389 A1) teaches the method of claim 1, wherein the first PDCCH monitoring capability comprises a slot-based PDCCH monitoring capability, and wherein the second PDCCH monitoring capability comprises a span-based PDCCH monitoring capability ( [Hosseini, Par. 49] teaches where a first PDCCH monitoring capability is for a first service type, and where a second PDCCH monitoring capability is for a second service type, where according to [Hosseini, Par. 48] the service types may be eMBB and URLLC. Hosseini (US  20200329389 A1) [Par. 50] teaches wherein the first PDCCH monitoring capability comprises a slot-based PDCCH monitoring capability, and wherein the second PDCCH monitoring capability comprises a span-based PDCCH monitoring capability, “[0050]…For example, for enhanced URLLC operation, a UE may monitor for PDCCH transmissions in multiple monitoring occasions within a slot to reduce the scheduling delay for control information. Based on the monitoring occasion configuration (such as the density of CCEs, blind decoding candidates, etc., of a monitoring occasion), a UE a may not be able to process the CCEs, blind decoding candidates, or both according to a fast processing timeline for URLLC. Alternatively, for eMBB operation, a UE may be able to handle a larger number of PDCCH candidates in a monitoring occasion or a larger number of CCEs for channel estimation in a symbol. As such, a base station may consider UE PDCCH monitoring capability information (such as different UE sets of PDCCH monitoring capabilities) to configure one or more monitoring occasions or a span pattern (such as the pattern of PDCCH instances 
	

In regards to claim(s) 6 and 16, Hosseini (US 20200329389 A1) teaches the method of claim 1, wherein the determining comprises determining the first monitoring budget by replacing a PDCCH blind decoding capability with a Release-15 PDCCH blind decoding capability (Hosseini (US 20200329389 A1) [0096] teaches where the determining comprises determining the first monitoring budget by replacing a PDCCH blind decoding capability with a PDCCH blind decoding capability for a service type , “[0096]…the base station 105-b may determine a first configuration for a first set of one or more PDCCH monitoring occasions based at least in part on the first set of UE PDCCH monitoring capabilities and determine a second configuration for a second set of one or more PDCCH monitoring occasions based at least in part on the second set of UE PDCCH monitoring capabilities, where the configuration transmitted to the UE includes the first configuration and the second configuration. In some aspects, the configuration includes, for each of the one or more PDCCH monitoring occasions, an identification parameter associated with the base station, a PDCCH monitoring occasion identification parameter, a PDCCH monitoring occasion index value, a PDCCH monitoring occasion frequency parameter, a number of consecutive symbols parameter, a number of different search space sets, one or more component carriers, an identification parameter associated with one or more DCI formats, an identification parameter associated with one or more service types, an identification parameter associated with one or more UE PDCCH monitoring capabilities, or any combination thereof...”.  [Hosseini, Par. 49] does teaches where a first PDCCH monitoring capability is for a first service type, and where a second PDCCH monitoring capability is for a , “[0050]…For example, for enhanced URLLC operation, a UE may monitor for PDCCH transmissions in multiple monitoring occasions within a slot to reduce the scheduling delay for control information. Based on the monitoring occasion configuration (such as the density of CCEs, blind decoding candidates, etc., of a monitoring occasion), a UE a may not be able to process the CCEs, blind decoding candidates, or both according to a fast processing timeline for URLLC. Alternatively, for eMBB operation, a UE may be able to handle a larger number of PDCCH candidates in a monitoring occasion or a larger number of CCEs for channel estimation in a symbol. As such, a base station may consider UE PDCCH monitoring capability information (such as different UE sets of PDCCH monitoring capabilities) to configure one or more monitoring occasions or a span pattern (such as the pattern of PDCCH instances over a set of resources), which may provide for improved DCI signaling for URLLC operation, eMBB operation, etc...”.)

 	In regards to claim(s) 7 and 17, Hosseini (US 20200329389 A1) teaches the method of claim 1, wherein the determining comprises determining the second monitoring budget by replacing a PDCCH blind decoding capability with a Release-16 PDCCH blind decoding capability.
	However, Hosseini (US 20200329389 A1) [0096] teaches where the determining comprises determining the second monitoring budget by replacing a PDCCH blind decoding capability with a PDCCH blind decoding capability for a service type (“[0096]…the base station 105-b may determine a first configuration for a first set of one or more PDCCH monitoring occasions based at least in part on the first set of UE PDCCH monitoring capabilities and determine a second configuration for a second set of one or more PDCCH monitoring occasions based at least in part on the second set of UE PDCCH monitoring capabilities, where the configuration transmitted to the UE includes the first configuration and the second configuration. In some aspects, the configuration includes, for each of the one or more PDCCH monitoring occasions, an identification parameter associated with the base station, a PDCCH monitoring occasion identification parameter, a PDCCH monitoring occasion index value, a PDCCH monitoring occasion frequency parameter, a number of consecutive symbols parameter, a number of different search space sets, one or more component carriers, an identification parameter associated with one or more DCI formats, an identification parameter associated with one or more service types, an identification parameter associated with one or more UE PDCCH monitoring capabilities, or any combination thereof...”).  [Hosseini, Par. 49] teaches where a first PDCCH monitoring capability is for a first service type, and where a second PDCCH monitoring capability is for a second service type, where according to [Hosseini, Par. 48] the service types may be eMBB and URLLC. Hosseini (US  20200329389 A1) [Par. 50]  teaches determining the second monitoring budget by replacing a PDCCH blind decoding capability with a Release-16 PDCCH blind decoding capability, a span based monitoring feature, “[0050]…For example, for enhanced URLLC operation, a UE may monitor for PDCCH transmissions in multiple monitoring occasions within a slot to reduce the scheduling delay for control information. Based on the monitoring occasion configuration (such as the density of CCEs, blind decoding candidates, etc., of a monitoring occasion), a UE a may not be able to process the CCEs, blind decoding candidates, or both according to a fast processing timeline for URLLC. Alternatively, for eMBB operation, a UE may be able to handle a larger number of PDCCH candidates in a monitoring occasion or a larger number of CCEs for channel estimation in a symbol. As such, a base station may consider UE PDCCH monitoring capability information (such as different UE sets of PDCCH monitoring capabilities) to configure one or more monitoring occasions or a span pattern (such as the pattern of PDCCH instances over a set of resources), which may provide for improved DCI signaling for URLLC operation, eMBB operation, etc...”.

Allowable Subject Matter
Claim(s) 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476